FILED
                              NOT FOR PUBLICATION                             MAY 07 2015

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


THOMAS A. DAVENPORT, Jr.,                        No. 14-35360

                 Plaintiff - Appellant,          D.C. No. 3:13-cv-05067-KLS

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

                 Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Western District of Washington
                    Karen L. Strombom, Magistrate Judge, Presiding

                                Submitted May 5, 2015**

Before:        THOMAS, Chief Judge, D.W. NELSON and LEAVY, Circuit Judges.

       Thomas A. Davenport, Jr., appeals the district court’s judgment affirming

the Commissioner of Social Security’s denial of Davenport’s application for

disability insurance benefits and supplemental security income under Titles II and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      The administrative law judge (ALJ) was not obligated on remand to seek

additional medical expert testimony or further develop the record regarding

Davenport’s mental health impairments because the administrative record was

adequate and the evidence regarding Davenport’s functional limitations was not

ambiguous. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). In

accordance with the remand order, the ALJ specifically considered Davenport’s

mental health impairments and the opinion of Dr. Norma Brown. The ALJ

concluded, at step two of the sequential evaluation process, that Davenport’s

anxiety and depressive disorder qualified as severe impairments.

      Although Dr. Katrina Higgins suggested that the exact nature of Davenport’s

difficulties needed to be confirmed through further evaluation, her opinion did not

identify any ambiguity as to the severity of Davenport’s symptoms or Davenport’s

ability to function. To the contrary, Dr. Higgins opined that Davenport had

minimal impairment in his ability to withstand the stress and pressures associated

with day-to-day work activities, and that his apparent mental health symptoms

were not a primary barrier to employment.




                                         2
      Similarly, Dr. Daniel Neims, who opined that the role of the psychological

factors in Davenport’s chronic pain could not be determined without further

review, expressed ambiguity only as to the source of Davenport’s symptoms, rather

than to Davenport’s functional abilities. The ALJ reasonably rejected Dr. Neims’s

opinion that Davenport had marked limitations, not because it was ambiguous, but

on the permissible ground that it was unsupported and inconsistent with other

evidence in the record. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,

1228 (9th Cir. 2009) (permitting the ALJ to reject a medical opinion not supported

by objective findings).1

      Finally, the ALJ satisfied her duty to consider the combined effect of

Davenport’s impairments on his functioning. Davenport’s physical and mental

limitations properly formed the basis of the ALJ’s residual functional capacity

assessment and the ALJ’s hypothetical questions to the vocational expert.

      AFFIRMED.




      1
         Davenport contends, for the first time on appeal, that the ALJ was required
to obtain medical expert testimony because Social Security Rule 96-6p mandates
the use of an updated opinion from a medical expert for a determination on medical
equivalence at step three of the sequential evaluation. This contention is waived.
See Edlund v. Massanari, 253 F.3d 1152, 1158 n.7 (9th Cir. 2001).

                                         3